Citation Nr: 1015415	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  07-09 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for a right ankle 
disorder. 

3.  Entitlement to an initial evaluation beyond 10 percent 
for degenerative joint disease of the left hip.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from April 1983 
to August 2003.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his VA form 9 dated in March 2007, the Veteran requested a 
travel board hearing before the Board.  In April 2007, he 
stated that he wished to have a hearing before a decision 
review officer at the RO instead of a Board hearing.  He also 
stated that it was his understanding that the RO hearing did 
not prevent him from further appeal if the results were 
unsatisfactory.  He testified at the RO in July 2007, and the 
RO continued denial of his claim.  In December 2008, the 
Veteran indicated that he had previously completed a Form 9 
and requested that a Board hearing be held at the local VA 
office in Louisville.  He went on to request his appeal be 
sent to the Board.  In his February 2009 Form 646, the 
Veteran's representative noted that a BVA travel board 
hearing had been requested and that the date of the hearing 
was pending.  

Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board). Since ROs schedule video conference hearings before 
the Board held at the RO, a remand of this matter to the RO 
is warranted.  Accordingly, this case must be remanded to 
afford the Veteran the requested a hearing.  38 C.F.R. §§ 
20.700, 20.1304 (2009).  

Accordingly, the Board REMANDS this case for the following:


Schedule the Veteran for a hearing at the 
RO before a Veterans Law Judge.  The RO 
should notify the Veteran of the date and 
time of the hearing, in accordance with 
38 C.F.R. § 20.704(b) (2009).  After the 
hearing, the claims file should be 
returned to the Board in accordance with 
current appellate procedures.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


